United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1700
                                    ___________

United States of America,                *
                                         *
               Appellee,                 * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas.
                                         *
Dexter Neal,                             *       [UNPUBLISHED]
                                         *
               Appellant.                *
                                    ___________

                              Submitted: September 12, 2000
                                  Filed: September 25, 2000
                                   ___________

Before McMILLIAN and BOWMAN, Circuit Judges, and BOGUE,1 District Judge.
                          ___________

PER CURIAM.

      Dexter Neal appeals his conviction under 21 U.S.C. § 841(a)(1) for distribution
of cocaine base and cocaine. Defendant argues the District Court2 erred by denying
defendant's motion for a directed verdict based upon insufficiency of the evidence, and
claims ineffective assistance of trial counsel.


      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
        We conclude the evidence presented is adequate to sustain the jury's verdict.
See United States v. Hawkey, 148 F.3d 920, 923 (8th Cir. 1998) (setting out standard
of review). Furthermore, we conclude that the defendant's ineffective assistance claim
is not timely; we reach this conclusion without prejudice to defendant's right to bring
a motion for relief under 28 U.S.C. § 2255. See United States v. Iversen, 90 F.3d
1340, 1342 (8th Cir. 1996) (dismissing ineffective assistance claim without prejudice
to defendant's right to bring motion for relief under 28 U.S.C. § 2255).

      Accordingly, the judgment of the District Court is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-